DISMISS and Opinion Filed December 19, 2018




                                            Court of Appeals
                                                              S     In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-18-01222-CV

IN RE P.K., KIRTLAND REALTY GROUP, L.P., 1907 ELM GP GROUP, 1900 PACIFIC
 GP CORP., PETROCORRIGAN GP, LLC, PETROCORRIGAN DEVELOPMENT GP
  CORP., KRG GENPAR, LLC, T.W. DUKE CAPITAL, L.P., AND TWDC GENPAR,
                             LLC, Relators

                         Original Proceeding from the 302nd Judicial District Court
                                           Dallas County, Texas
                                    Trial Court Cause No. DF-17-11304

                                           MEMORANDUM OPINION
                       Before Chief Justice Wright and Justices Lang-Miers and Fillmore
                                       Opinion by Chief Justice Wright
           In this original proceeding, relator P.K. and his business entities, Kirtland Realty Group,

L.P., 1907 Elm GP Corp., 1900 Pacific GP Corp., PetroCorrigan GP, LLC, PetroCorrigan

Development GP Corp., KRG GenPar, LLC, T.W. Duke Capital, LP, and TWDC GenPar, LLC

(collectively, “the corporate relators”) complain of a temporary injunction against P.K. and a

temporary restraining order against the corporate relators rendered in a divorce.1 See TEX. FAM.

CODE ANN. §§ 6.501, 6.502. Review by mandamus of temporary orders under subchapter F of the

family code is proper because those orders, other than an order appointing a receiver, are not

subject to interlocutory appeal under the family code. See TEX. FAM. CODE. ANN. § 6.507; In re


      1
        The injunction was rendered by the associate judge and upheld by the trial court following a de novo hearing. Although the associate judge’s
ruling was to remain in effect “until further order of the court,” as opposed to expiring in fourteen days subject to an extension for good cause
shown or unopposed extensions, relators characterize the ruling as a temporary restraining order. See TEX. R. CIV. P. 680.
Vitol, Inc., No. 14-10-00049-CV, 2010 WL 308792, *1 (Tex. App.—Houston [14th Dist.] 2010,

orig. proceeding) (per curiam). However, we dismiss the petition for want of jurisdiction to the

extent it complains of the restraining order against the corporate relators as those complaints have

expired and are moot. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999)

(“Appellate courts are prohibited from deciding moot controversies.”); Hermann Hosp. v. Thu Nga

Thi Tran, 730 S.W.2d 56, 57 (Tex. App.—Houston [14th Dist.] 1987, no writ) (complaints about

expired orders are moot). As to the temporary injunction, we deny the petition as no abuse of

discretion has been shown. See In re Team Rocket, L.P., 256 S.W.3d 257, 259 (Tex. 2008)

(mandamus relief granted only when no adequate remedy by appeal exists and the trial court has

clearly abused its discretion).



                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



181222F.P05




                                                –2–